DETAILED ACTION
This Action is in response to the communication filed on 04/25/2022, which has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-6, 8-17 are pending.
Claim 17 and the non-elected sequences remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claims 2-6, 8-16 are examined herein as they read on the elected subject matter.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
In their broadest embodiments, the claims are drawn to an aptamer that binds to chymase and comprises a common potential secondary structure represented by UAACR1[loop]R2GGGG wherein R1 and R2 are each any one base and the aptamer has a base length of not less than 28, and wherein the loop has a base length of 3-21 and at least two bases at the 5’ end of the UAAC and at least two bases at the 3’ end of the GGGG sequence form base pairs (see claim 2). As such, the claims encompass a genus of aptamers which bind to chymase and which must have the generic nucleic acid sequence/structure as set forth in claim  2.  It is noted that claim 2 indicates that the aptamer “comprises” the indicated potential secondary structure. “Comprising” indicates that the aptamers are open to having additional nucleotides in addition the sequence explicitly set forth in the claims; therefore, although the aptamer must be at least 28 nucleotides in length, there is no specific limit to the maximum number of nucleotides that the aptamer may have.  Considering that there is no specific maximum limit to the size of the aptamer and further considering in the broadest embodiments there are only eight specific nucleotides that are defined (UAAC and GGGG) the genus of aptamers encompass an enormous number of different molecules.  
The application discloses 30 different sequences identified as aptamers which bind chymase and have the required structure: SEQ ID Nos: 1-11 and 14-33, which range in size from 22 to 77 nucleotides in length.  The application indicates that many different chymase binding aptamers were produced using the SELEX method and a “common sequence”  having the sequence UAACR1[loop]R2GGGG as indicated above, was identified in a number of the aptamers.  Although all of the aptamers of SEQ ID Nos: 1-11 and 14-33 comprise the required common sequence, there is no evidence of a structure-function relationship between the “common sequence” and chymase-binding aptamer function such that all sequence which comprise the “common sequence” would have the required function.  The limited disclosure of the specification in view of the vast genus of molecules encompassed by the claims does not adequately describe the entire genus of molecules encompassed by the claims.
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without a disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
The specification lacks description or guidance that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  Thus, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitory oligonucleotides that is required to practice any of the claimed methods.
It is noted that limiting the claims to the aptamers of SEQ ID Nos: 1-11, 14-33 would obviate this rejection.

Response to Arguments
With respect to the rejection of claims under 35 USC 112(b) and 35 USC 102(a)(1), Applicant’s arguments have been fully considered and in view of the amendment to the claims, are persuasive.  Therefore, the rejections have been withdrawn. 
With respect to the rejection of claims under 35 USC 112(a) (written description), Applicant's arguments filed 04/25/2022have been fully considered but they are not persuasive.  Applicant argues that claim 2 has been amended to require that the aptamer has a base length of not less than 28, the stem-loop partial structure of (1') has a base length of 3 - 21, and at least two bases at the 5' end of the UAAC sequence and at least two bases at the 3' end of the GGGG sequence form base pairs, and as such, a person of ordinary skill in the art would have understood that Applicant had possession of an aptamer that binds to chymase and contains the secondary structure represented by formula (I).  Applicant also asserts that from the disclosure in the specification, including the Examples, a person of ordinary skill in the art would have understood that Applicant had possession of the present invention as defined by claims 2-6 and 8-16. 
This is not persuasive because, based on the disclosure, one of skill in the art would not be able to determine which sequences that meet the broad structural limitations of the claims, other than the specific aptamer sequences of SEQ ID Nos: 1-11 and 14-33, would have the required function (binds chymase) and which structures would not have the required function, without empirical determination.  As previously indicated and reiterated above, the court and the Board have repeatedly held that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.
Therefore, Applicant’s arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Page 6 of 8Application No. 16/767,683 Reply to Office Action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635